Pfeifer, J.,
dissenting.
{¶ 28} Under Ohio law, a foreign corporation is required to pay a franchise tax for a particular tax year, i.e., a calendar year, if the corporation is simply authorized to do business in the state in that year. The actual transaction of business is not required. R.C. 5733.01. How the state computes how much tax a corporation must pay is a secondary question. In both of these cases, the extent of the entities’ business activity in the particular calendar year was the mere possession of a certificate of compliance authorizing them to do business in Ohio.
{¶ 29} That would have been enough to trigger the franchise tax if we were dealing only with Ohio’s tax code, but the appellees here gain protection of a federal statute, P.L. 86-272. That statute forbids a state to impose taxes “measured by net income” on entities with minimal specified business activities in *457that state. Ohio’s franchise tax is measured by net income. I agree with the Board of Tax Appeals that the appellees’ business activities as of January 1 of the tax years in question were minimal, qualifying them for protection under P.L. 86-272.
Baker & Hostetler, L.L.P., and "Edward J. Bernert; Pillsbury Winthrop, L.L.P., Jeffrey M. Vesely and Kerne H.O. Matsubara, for appellees.
Jim Petro, Attorney General, and Robert C. Maier, Assistant Attorney General, for appellant.
{¶ 30} Ohio imposes its franchise tax because a corporation is authorized to do business in a particular calendar year. But the state must also clear the federal hurdle as to that calendar year. Only after that hurdle is cleared does the entity’s previous fiscal year come into play, and that is only for the calculation of what is owed. The substantive question of whether tax is owed is answered by looking at the calendar year. The majority errs by looking beyond that.